                    IN THE UNITED STATES DISTRICT COURT FOR
                        THE EASTERN DISTRICT OF VIRGINIA
                              ALEXANDRIA DIVISION

UNITED STATES OF AMERICA,           )
                                    )
       Plaintiff,                   )
                                    )
       v.                           )                Civil No. 1:21-cv-0561
                                    )
$196,634 SEIZED FROM CITYWIDE, )
BANK ACCOUNT ENDING IN 9662,        )
                                    )
and                                 )
                                    )
$3,648,375 SEIZED FROM CITYWIDE, )
BANK ACCOUNT ENDING IN 8557,        )
                                    )
       Defendants In Rem.           )
____________________________________)

        CLAIMANTS STERLING NCP FF, LLC AND MANASSAS NCP FF, LLC
                        MOTION TO DISMISS THE
                 VERIFIED COMPLAINT FOR FORFEITURE

       Claimants Sterling NCP FF, LLC and Manassas NCP FF, LLC, through undersigned

counsel, files this motion to dismissed the Verified Complaint for Forfeiture (hereinafter

“Complaint”), pursuant to Federal Rule of Civil Procedure 12(b)(6) and Rules G(2)(f) and

G(5)(b) of the Supplemental Rules of Admiralty or Maritime Claims and Asset Forfeiture

Actions, because the Complaint fails to state a claim for forfeiture of the $196,634 seized from

Citywide Bank account ending in 9662 and $3,648,375 seized from Citywide Bank account

ending in 8557 at issue. Claimant’s Memorandum in support of the Motion is filed herewith.




                                                 1
Dated: July 27, 2021
                       Respectfully submitted.

                       s/ Jeffrey R. Hamlin
                       Jeffrey R. Hamlin (Va. Bar No. 46932)
                       George R. Calhoun (pro hac vice)
                       James Trusty (pro hac vice)
                       IFRAH PLLC
                       1717 Pennsylvania Avenue NW
                       Suite 650
                       Washington, DC 20006-2004
                       (202) 524-4140 (Phone)
                       (202) 524-4141 (facsimile)
                       jhamlin@ifrahlaw.com
                       george@ifrahlaw.com
                       jtrusty@ifrahlaw.com
                       Counsel for Claimants Sterling NCP FF,
                       LLC and Manassas NCP FF, LLC




                          2
                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 27th day of July, 2021, a copy of the foregoing Motion

to Dismiss was filed and served electronically by the Court’s CM/ECF system upon all registered

users.


                                       s/ Jeffrey R. Hamlin
         ______________________________Jeffrey R. Hamlin (Va. Bar No. 46932)
                                       George R. Calhoun (pro hac vice)
                                       James Trusty (pro hac vice)
                                       IFRAH PLLC
                                       1717 Pennsylvania Avenue NW
                                       Suite 650
                                       Washington, DC 20006-2004
                                       (202) 524-4140 (Phone)
                                       (202) 524-4141 (facsimile)
                                       jhamlin@ifrahlaw.com
                                       george@ifrahlaw.com
                                       jtrusty@ifrahlaw.com
                                       Counsel for Claimants Sterling NCP FF,
                                       LLC and Manassas NCP FF, LLC
